Citation Nr: 0825545	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-38 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board in February 2008, 
when it was remanded for additional development of the 
medical evidence.

The Board notes that the veteran was scheduled to testify at 
a Board hearing in December 2007.  The veteran was notified 
of this hearing in October 2007, but the veteran failed to 
report for the hearing and did not request a rescheduling.


FINDING OF FACT

The veteran's hepatitis C is not the result of VA 
hospital/medical care or treatment, nor is the proximate 
cause of the hepatitis C carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital/medical 
treatment; or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet.App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet.App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet.App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated January 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet.App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet.App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  However, the Board notes that a March 2006 letter 
did eventually notify the appellant of the laws regarding 
degrees of disability or effective dates.  This notice was 
provided prior to the most recent readjudication of this 
claim at the RO level in connection with the issuance of an 
April 2008 supplemental statement of the case.

VA has obtained medical records, assisted the appellant in 
obtaining evidence, afforded the veteran a physical 
examination in March 2008, obtained a medical opinion as to 
the etiology of the disability, and afforded the appellant 
the opportunity to give testimony before the Board (the 
veteran failed to report).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the appellant 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C as due to a 
blood transfusion which occurred during treatment at a VA 
medical facility.  Formerly, 38 U.S.C.A. § 1151 provided that 
"[w]here any veteran suffers an injury or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed.Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  38 C.F.R. § 3.358 was amended in 1995 to 
conform to the Supreme Court decision.  The amendment was 
effective November 25, 1991, the date the Court issued the 
Gardner decision.  60 Fed.Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub.L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The RO received the current claim in January 2005.  As noted 
above, the amended version of 38 U.S.C.A. § 1151 has added 
the requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed.Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The veteran contends that he suffers from hepatitis C as the 
result of a blood transfusion which took place at a VA 
medical facility in 2003.  The Board observes that the VA 
medical records in the claims folder include a "Blood 
Transfusion Consent" form and a treatment record referring 
to a "transfusion reaction," both dated June 2003.  
Additionally, the Board observes that June and July 2003 VA 
treatment reports appear to show a diagnosis of hepatitis C.  
A March 2008 VA examination report confirms a diagnosis of 
hepatitis C.

Assuming that the veteran received a blood transfusion at a 
VA facility in 2003 as he contends, the decisive question in 
this case is whether the claimed hepatitis C was caused by 
that VA medical treatment.  To address this question, the 
Board's February 2008 remand directed an examination of the 
veteran and a review of the documented medical history in the 
claims folder, for the purpose of developing a medical 
determination as to whether hepatitis C resulted from a VA 
blood transfusion in 2003.

The resulting March 2008 VA examination report diagnosed the 
veteran with hepatitis C.  The VA medical examiner reviewed 
the claims folder, completed a clinical inspection of the 
veteran, and personally discussed with the veteran his 
medical history and contentions in this case.  The above 
process led the examiner's analysis to conclude that "it is 
not at least as likely as not" that the veteran's current 
hepatitis C was caused by the claimed 2003 VA blood 
transfusion.  The examiner explains a highly persuasive 
rationale for this conclusion: "since 1992, a test became 
available for checking blood for HCV.  Blood and blood 
products are now tested to ensure that they are not 
contaminated.  As a result, cases of hepatitis C related to 
transfusion, hemodialysis, or transplantation have dropped to 
almost zero since then."  The examiner explains that 
transfusion of blood or blood products was only a significant 
risk factor for hepatitis C prior to 1992.  The examiner 
observes that the veteran has experienced other risk factors 
for hepatitis C, including an ear piercing.

The Board acknowledges that the March 2008 VA examination 
report includes a statement phrased in a manner which may 
cause confusion regarding the examiner's conclusions.  The 
March 2008 VA examination report contains a clearly negative 
assessment of the probability that the veteran's hepatitis C 
is due to the claimed VA blood transfusion, yet the 
examiner's attempt to summarize his findings is phrased in a 
manner which might be read as confusing those findings.  
Specifically, the examiner states "It is not at least as 
likely as not due to that the veteran incurred hepatitis C as 
a result of VA treatment."  However, the examiner expressly 
assesses the probability that a VA blood transfusion was the 
cause of the veteran's hepatitis C and states: "cases of 
hepatitis C related to transfusion, hemodialysis, or 
transplantation have dropped to almost zero since [1992]."  
The examiner explains that blood transfusions after 1992 are 
not a significant risk factor for hepatitis C.  Thus, the 
Board must read the March 2008 VA examination report as 
presenting a medical opinion weighing against the veteran's 
claim on appeal, probatively determining that it is less 
likely than not that the claimed VA blood transfusion was the 
cause of the veteran's hepatitis C.  In light of the thorough 
discussion and clear rationale presented throughout the 
report, the conclusions of the March 2008 report are clear, 
and the Board is able to apply the correct legal standard to 
the findings without confusion.  The medical expert's 
phrasing in attempting to summarize his conclusion does not 
undermine the otherwise clearly discussed expert analysis of 
the essential medical question in this case.

The March 2008 VA examination report presents a competent 
medical analysis with a discussed rationale citing the 
pertinent medical history and a direct examination of the 
veteran.  The March 2008 report clearly determines that 
hepatitis C disability cannot be clinically attributed to a 
2003 VA blood transfusion as such types of contamination have 
been rendered extremely rare and improbable since 1992.  This 
VA examination report weighs against the claim on appeal, and 
the Board finds this examination report to be probative and 
adequate to resolve this matter.  In the absence of any 
competent medical opinion to contradict the probative 
findings of the March 2008 VA examination report, the 
documented competent medical evidence of record weighs 
decisively against the claim.

The Board notes the veteran, in advancing this claim, asserts 
that he suffers hepatitis C as the direct result of a VA 
blood transfusion.  Although the veteran is competent to 
report the facts regarding his treatment experience and his 
symptoms, as a lay person he is not qualified to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus, this evidence has no 
probative value to the extent that it directly asserts that 
the veteran suffers from new disability as the result of 
treatment in a VA medical facility.

The Board must find that entitlement to compensation under 38 
U.S.C.A. § 1151 for hepatitis C due to treatment at a VA 
medical facility is not warranted.  The medical evidence 
demonstrates that it is highly improbable that the veteran's 
hepatitis C is due to the claimed VA blood transfusion, as 
blood transfusions have not been a significant risk factor 
for hepatitis C since 1992.  There is no contrary medical 
evidence showing that the veteran suffers from hepatitis C 
due to a VA blood transfusion.  Thus, a preponderance of the 
probative evidence is against the veteran's claim for 38 
U.S.C.A. § 1151 compensation.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


